Title: To James Madison from David Jones, 3 October 1814
From: Jones, David
To: Madison, James


        
          Dear Sir,
          New york, Oct 3. 1814.
        
        One thing I forgot, which ought to have been inparted in my last Letter, which is a matter of importance to the united States, & demands the immediate attention of Congress, I mean the wicked Conduct of the Bostonians, & perhaps all new England in buying up all our Cents, & melting them to make vessels, such as Stills &c. None but New Englanders could have Decended to such meaness for the trifle of profit, which some say is 20 Cents in the pound. When I was at Ballston springs I met with some from massachusets, who openly Justified the Conduct. But in albany & new york, the want of Change is so great, that the Corporations have thought proper to emit paper from one Cent to 10, or more. This must be stoped by a law & severe penalties; but all penalties will be by them evaded for you can hold them by no Law. I have thought of one measure, which will effectually stop them; let the weight of Cents be reduced so much that no Prophet can be made by melting them; this will Stop them, for they would Sell their C⟨o⟩untry as cheap as the Scotch did their king.
        I have observed a Propossition discussed in Congress & determined in a manner that proves how many old wives are in Congress. The propossition was to offer a bounty of land to Deserters. Never was there a wiser & more humain Proposition made; for it is much more humaine to reduce the army of our Enemy by rewarding Deserters, than to kill these Poor fellows in battle. For Shame, how can oakly or grosvenor talk about humanity? I have observed when any thing in Congress is proposed, which will affect the brittish Interest, the brittish party in Congress are immediately alarmed, & they could not be more faithful to england if they are paid by the Day. I hoped that this spirit would not appear in Congress this Session; but I find there is no hopes of the Conversion of one in the brittish Faction. I am Perssuaded there is not a man who Justifies the war, but who would approve the measure. It is my opinion it would be better to inlist a regiment & fix them under our officers at Checago to the End of the war. I hope some thing of this nature will yet be adopted. I sha⟨ll⟩ spend the remainder of this Campaign in this army; & I hope to be of great use in

preaching to the militia, for we have men enough, if they will stand fire. They are engaged in making strong works. It would do your heart good to hear the baptist Clergy pray for you & the army, it would be well for us, if we were all Baptists. The Lord god be with you in this trying Time. With great respect, I subscribe myself your real Friend.
        
          David JonesChaplain
        
      